Cartter, Ch. J.,
delivered the opinion of the court:
We all think the motion is too late. It is more than three years since the entry of the judgment, and the defendant neglected at the proper time to procure a stay of proceedings.
If the plea in bankruptcy operated as a stay of proceedings and was not waived by the defendant, the judgment would be clearly erroneous. But the remedy for correcting that error would be by appeal or writ of error, and not, after waiting over three years, ask us to practically set the judgment aside on a motion.
Judgment affirmed.